HOVNANIAN ENTERPRISES, INC. News Release Contact: J. Larry Sorsby Jeffrey T. O’Keefe Executive Vice President & CFO Vice President of Investor Relations 732-747-7800 732-747-7800 HOVNANIAN ENTERPRISES REPORTS FISCAL 2010 RESULTS RED BANK, NJ, December 21, 2010 – Hovnanian Enterprises, Inc. (NYSE: HOV), a leading national homebuilder, reported results for its fourth quarter and fiscal year ended October 31, 2010. RESULTS FOR THE THREE AND TWELVE MONTH PERIODS ENDED OCTOBER 31, 2010: · Total revenues were $353.0 million for the fourth quarter of fiscal 2010 compared with $437.4 million in the same quarter a year ago.For fiscal 2010, total revenues were $1.4 billion compared with $1.6 billion in the prior year. · Homebuilding gross margin percentage, before interest expense included in cost of sales, increased year-over-year for the seventh consecutive quarter to 16.9% during the fourth quarter of 2010, compared to 13.2% in last year’s fourth quarter.For fiscal 2010, the homebuilding gross margin percentage, before interest expense included in cost of sales, increased year-over-year to 16.8% compared to 9.2% for fiscal 2009. · Consolidated pre-tax land-related charges for the fourth quarter of fiscal 2010 were $80.6 million, compared with $138.0 million in the fiscal 2009 fourth quarter.78% of the land-related charges in the fourth quarter were related to five communities.Four of the communities are in New Jersey, two of which where we are now intended to sell the remaining land in bulk. For the othercommunity,in Maryland, we decided not to develop and wrote off our investment.For the full year, consolidatedpre-tax land related charges totaled $135.7 million compared with $659.5 million in fiscal 2009. · Excluding land-related charges and gain from extinguishment of debt, the pre-tax loss for the fourth quarter of 2010 was $51.9 million compared with $84.8 million during the same period of the prior year.For the full year, the pre-tax loss excluding land related charges and gain from extinguishment of debt was $184.6 million compared with $379.1 million last year. · The total pre-tax loss in the fourth quarter of fiscal 2010 was $132.5 million compared to $248.8 million in the fourth quarter of the prior year.For fiscal 2010, the total pre-tax loss was $295.3 million compared with $672.0 million in the previous year. · For the fourth quarter ended October 31, 2010, the after-tax net loss was $132.1 million, or $1.68 per common share, compared with a net loss of $250.8 million, or $3.21 per common share, in the fourth quarter of fiscal 2009.The after-tax net income for fiscal 2010 was $2.6 million, or $0.03 per fully diluted common share, compared with a net loss of $716.7 million, or $9.16 per common share, in the prior year.As a result of tax legislation changes, the after-tax net income for fiscal 2010 included a federal income tax benefit of $291.3 million. · Net contracts for the fourth quarter of fiscal 2010, excluding unconsolidated joint ventures, decreased 13% to 1,078 homes compared with last year’s fourth quarter.For fiscal 2010, net contracts, excluding unconsolidated joint ventures, decreased 20% to 4,206 compared with 5,227 net contracts in the prior year. · At October 31, 2010, there were 192 active selling communities, excluding unconsolidated joint ventures, compared with 179 active selling communities at October 31, 2009.This is the first year-over-year increase in active selling communities in 11 quarters. · Deliveries, excluding unconsolidated joint ventures, were 1,204 homes for the fourth quarter of fiscal 2010, compared with 1,444 homes in the prior year’s fourth quarter.For the year ended October 31, 2010, deliveries, excluding unconsolidated joint ventures, declined 12% to 4,729 compared with 5,362 home deliveries in the prior year. · The contract cancellation rate, excluding unconsolidated joint ventures, for the fourth quarter of fiscal 2010 was 24%, unchanged versus the fiscal 2009 fourth quarter. · During the fourth quarter, the tax asset valuation allowance charge to earnings was $64.4 million.The valuation allowance was $811.0 million as of October 31, 2010.The valuation allowance is a non-cash reserve against the tax assets for GAAP purposes.For tax purposes, the tax deductions associated with the tax assets may be carried forward for 20 years from the date the deductions were incurred. CASH AND INVENTORY AS OF OCTOBER 31, 2010: · As of October 31, 2010, homebuilding cash was $451.4 million, including restricted cash required to collateralize letters of credit. · Cash flow during the fourth quarter of fiscal 2010 was negative $35.6 million, after spending approximately $100 million of cash to purchase approximately 1,200 lots and to developlandacross the Company. · As of October 31, 2010, the consolidated land position was 32,055 lots, consisting of 14,379 lots under option and 17,676 owned lots. · During the fourth quarter, approximately960 of the lots purchased were within73 newly identified communities (defined as communitiescontrolled subsequent to January 31, 2009). · Approximately 3,300 lots were put under option in37 newly identified communities during the fourth quarter. · In fiscal 2010, approximately 10,800 lots were purchased or optioned within169 communities identified during fiscal 2010. OTHER KEY OPERATING DATA: · Contract backlog, as of October 31, 2010, excluding unconsolidated joint ventures, was 1,249 homes with a sales value of $370.8 million, a decrease of 30% and 34%, respectively, compared to October 31, 2009. · During the fourth quarter of fiscal 2010, home deliveries through unconsolidated joint ventures were 83 homes, compared with 82 homes in the fiscal 2009 fourth quarter.For fiscal 2010, 280 homes were delivered through unconsolidated joint ventures, compared with 297 homes in the prior year. COMMENTS FROM MANAGEMENT “In spite of strong long-term demographics, the current housing market remains quite challenging.The combination of a lackluster job market and high foreclosure activity is clearly having a dampening effect on the housing market.The only silver lining is that we continue to find land acquisition opportunities which we believe will yield appropriate returns at today’s home prices and sales paces,” commented Ara K. Hovnanian, Chairman of the Board, President and Chief Executive Officer.“Even without a general housing recovery, we are optimistic that as the percentage of deliveries from newly identified communities increases, our overall performance should continue to improve.” WEBCAST INFORMATION: Hovnanian Enterprises will webcast its fiscal 2010 fourth quarter financial results conference call at 11:00 a.m. E.T. on Wednesday, December 22, 2010.The webcast can be accessed live through the “Investor Relations” section of Hovnanian Enterprises’ Website at http://www.khov.com.For those who are not available to listen to the live webcast, an archive of the broadcast will be available under the “Audio Archives” section of the Investor Relations page on the Hovnanian Website at http://www.khov.com.The archive will be available for 12 months. ABOUT HOVNANIAN ENTERPRISES®, INC.: Hovnanian Enterprises, Inc., founded in 1959 by Kevork S. Hovnanian, is headquartered in Red Bank, New Jersey.The Company is one of the nation’s largest homebuilders with operations in Arizona, California, Delaware, Florida, Georgia, Illinois, Kentucky, Maryland, Minnesota, New Jersey, New York, North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Virginia and West Virginia.The Company’s homes are marketed and sold under the trade names K. HovnanianÒ HomesÒ, Matzel & Mumford, Brighton Homes, Parkwood Builders, Town & Country Homes and Oster Homes.As the developer of K. Hovnanian’sÒ Four Seasons communities, the Company is also one of the nation’s largest builders of active adult homes. Additional information on Hovnanian Enterprises, Inc., including a summary investment profile and the Company’s 2009 annual report, can be accessed through the “Investor Relations” section of the Hovnanian Enterprises’ website at http://www.khov.com. To be added to Hovnanian's investor e-mail or fax lists, please send an e-mail to IR@khov.com or sign up at http://www.khov.com. NON-GAAP FINANCIAL MEASURES: Consolidated earnings before interest expense, income taxes, depreciation and amortization (“EBITDA”) and before inventory impairment loss and land option write-offs and loss (gain) on extinguishment of debt (“Adjusted EBITDA”) are not U.S. generally accepted accounting principles (GAAP) financial measures.The most directly comparable GAAP financial measure is net (loss) income.The reconciliation of EBITDA and Adjusted EBITDA to net (loss) income is presented in a table attached to this earnings release. Cash flow is a non-GAAP financial measure.The most directly comparable GAAP financial measure is Net Cash provided by (or used in) Operating Activities.The Company uses cash flow to mean the amount of Net Cash provided by (or used in) Operating Activities for the period, as reported on the Consolidated Statement of Cash Flows, excluding changes in mortgage notes receivable at the mortgage company, plus (or minus) the amount of Net Cash provided by (or used in) Investing Activities.For the fourth quarter of 2010, cash flow was negative $35.6 million, which was derived from $59.4 million from net cash used in operating activities plus the change in mortgage notes receivable of $23.7 million plus $0.1 million of net cash provided by investing activities. Loss Before Income Taxes Excluding Land-Related Charges and Loss (Gain) on Extinguishment of Debt is a non-GAAP financial measure.The most directly comparable GAAP financial measure is Loss Before Income Taxes.The reconciliation of Loss Before Income Taxes Excluding Land-Related Charges and Loss (Gain) on Extinguishment of Debt to Loss Before Income Taxes is presented in a table attached to this earnings release. Note: All statements in this Press Release that are not historical facts should be considered as "forward-looking statements" within the meaning of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Such risks, uncertainties and other factors include, but are not limited to, (1) changes in general and local economic and industry and business conditions and impacts of the sustained homebuilding downturn, (2) adverse weather and other environmental conditions and natural disasters, (3) changes in market conditions and seasonality of the Company’s business, (4) changes in home prices and sales activity in the markets where the Company builds homes, (5) government regulation, including regulations concerning development of land, the home building, sales and customer financing processes, and the environment, (6) fluctuations in interest rates and the availability of mortgage financing, (7) shortages in, and price fluctuations of, raw materials and labor, (8) the availability and cost of suitable land and improved lots, (9) levels of competition, (10) availability of financing to the Company, (11) utility shortages and outages or rate fluctuations, (12) levels of indebtedness and restrictions onthe Company'soperations and activities imposed bythe agreements governing the Company's outstanding indebtedness, (13) operations through joint ventures with third parties, (14) product liability litigation and warranty claims, (15) successful identification and integration of acquisitions, (16) significant influence of the Company’s controlling stockholders, (17) geopolitical risks, terrorist acts and other acts of war, (18) the Company's sources of liquidity, (19) changes in credit ratings, (20) availability of net operating loss carryforwardsand (21) other factors described in detail in the Company's Form 10-K for the year ended October 31, 2009. (Financial Tables Follow) Hovnanian Enterprises, Inc. October 31, 2010 Statements of Consolidated Operations (Dollars in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Total Revenues Costs and Expenses (a) (Loss) Gainon Extinguishment of Debt - Income (Loss) from Unconsolidated Joint Ventures Loss Before Income Taxes Income Tax (Benefit)Provision Net (Loss) Income Per Share Data: Basic: (Loss) IncomePer Common Share Weighted Average Number of Common Shares Outstanding (b) Assuming Dilution: (Loss) IncomePer Common Share Weighted Average Number of Common Shares Outstanding (b) (a) Includes inventory impairment loss and land option write-offs. (b) For periods with a net loss, basic shares are used in accordance with GAAP rules. Hovnanian Enterprises, Inc. October 31, 2010 Reconciliation of Loss Before Income Taxes Excluding Land-Related Charges and Loss (Gain) on Extinguishment of Debt to Loss Before Income Taxes (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Loss Before Income Taxes Inventory Impairment Loss and Land Option Write-Offs Unconsolidated Joint Venture Investment and Land-Related Charges - - Loss (Gain)on Extinguishment of Debt - Loss Before Income Taxes Excluding Land-Related Charges and Loss (Gain) on Extinguishment of Debt(a) (a) Loss Before Income Taxes Excluding Land-Related Charges and Loss (Gain) on Extinguishment of Debt is a non-GAAP Financial measure. The most directly comparable GAAP financial measure is Loss Before Income Taxes. Hovnanian Enterprises, Inc. October 31, 2010 Gross Margin (Dollars in Thousands) Homebuilding Gross Margin Homebuilding Gross Margin Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Sale of Homes Cost of Sales, Excluding Interest (a) Homebuilding Gross Margin, Excluding Interest Homebuilding Cost of Sales Interest Homebuilding Gross Margin, Including Interest Gross Margin Percentage, Excluding Interest 16.9% 13.2% 16.8% 9.2% Gross Margin Percentage, Including Interest 11.1% 6.1% 10.9% 2.8% Land Sales Gross Margin Land Sales Gross Margin Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Land Sales Cost of Sales, Excluding Interest (a) Land Sales Gross Margin, Excluding Interest Land Sales Interest Land Sales Gross Margin, Including Interest (a) Does not include cost associated with walking away from land options or inventory impairment losses which are recorded as Inventory impairment loss and land option write-offs in the Consolidated Statements of Operations. Hovnanian Enterprises, Inc. October 31, 2010 Reconciliation of Adjusted EBITDA to Net (Loss) Income (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Net (Loss) Income Income Tax (Benefit) Provision Interest Expense EBIT (a) Depreciation Amortization of Debt Costs EBITDA (b) Inventory Impairment Loss and Land Option Write-offs Loss (Gain) on Extinguishment of Debt - Adjusted EBITDA (c) Interest Incurred Adjusted EBITDA to Interest Incurred (a)EBIT is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income.EBIT represents earnings before interest expense and income taxes. (b)EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income.EBITDA represents earnings before interest expense, income taxes, depreciation and amortization. (c)Adjusted EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income.Adjusted EBITDA represents earnings before interest expense, income taxes, depreciation, amortization, inventory impairment loss and land option write-offs, and loss (gain) on extinguishment of debt. Hovnanian Enterprises, Inc. October 31, 2010 Interest Incurred, Expensed and Capitalized (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Interest Capitalized at Beginning of Period Plus Interest Incurred Less Interest Expensed Interest Capitalized at End of Period (a) (a)The Company incurred significant inventory impairments in recent years, which are determined based on total inventory including capitalized interest.However, the capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) October31, 2010 October31, 2009 (Unaudited) ASSETS Homebuilding: Cash and cash equivalents Restricted cash Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Variable interest entities Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits, and notes Property, plant, and equipment – net Prepaid expenses and other assets Total homebuilding Financial services: Cash and cash equivalents Restricted cash Mortgage loans held for sale Other assets Total financial services Total assets (1)Derived from the audited balance sheet as of October 31, 2009. HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) October31,2010 October31,2009 (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse land mortgages $- Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse line of credit Total financial services Notes payable: Senior secured notes Senior notes Senior subordinated notes Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders' equity deficit: Preferred stock, $.01 par value - authorized 100,000 shares; issued 5,600 shares with a liquidation preference of $140,000, at October31, 2010 and October31, 2009 Common stock, ClassA, $.01 par value - authorized 200,000,000 shares; issued 74,809,683 shares at October31, 2010 and 74,376,946 shares at October31, 2009 (including 11,694,720 shares at October31, 2010 and 2009 held in Treasury) Common stock, ClassB, $.01 par value (convertible to ClassA at time of sale) - authorized 30,000,000 shares; issued 15,256,543 shares at October31, 2010 and 15,265,067 shares at October 31, 2009 (including 691,748 shares at October31, 2010 and 2009 held in Treasury) Paid in capital - common stock Accumulated deficit Treasury stock -at cost Total Hovnanian Enterprises, Inc. stockholders' equity deficit Non-controlling interest in consolidated joint ventures Total equity deficit Total liabilities and equity (1)Derived from the audited balance sheet as of October 31, 2009. HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Fourth Quarter Ended Year Ended (Dollars in thousands except per share data) October 31, 2010 October31,2009 October31,2010 October31,2009 (Unaudited) (Unaudited) Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative(2) Other interest(3) Other operations Total expenses (Loss) gain on extinguishment of debt - Income (loss) from unconsolidated joint ventures Loss before income taxes State and federal income tax (benefit) provision: State Federal Total income taxes Net (loss) income Per share data: Basic: (Loss) incomeper common share Weighted average number of common shares outstanding Assuming dilution: (Loss) incomeper common share Weighted average number of common shares outstanding (1)Derived from the audited statements of operations for the year ended October 31, 2009. (2)Includes expenses related to cancelled stock options of $2.4 million and $14.7 million for the three and twelve months ended October 31, 2009, respectively. (3)Beginning in the third quarter of fiscal 2008, our assets that qualify for interest capitalization (inventory under development) no longer exceeded our debt and therefore the portion of interest not covered by qualifying assets must be directly expensed. HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Three Months - 10/31/2010 Net Contracts(1) Deliveries Three Months Ended Three Months Ended Contract Backlog October 31, October 31, October 31, % Change % Change % Change Northeast Home (46.0)% (24.1)% (48.4)% Dollars (55.5)% $ 102,996 (23.3)% $ 196,262 (51.9)% Avg. Price $ 370,043 (17.5)% $ 439,111 $ 434,582 1.0% $ 399,843 $ 429,457 (6.9)% Mid-Atlantic Home (5.7)% (2.4)% (32.1)% Dollars (2.7)% (8.8)% $ 106,589 $ 150,819 (29.3)% Avg. Price $ 393,884 3.3% $ 366,438 $ 392,102 (6.5)% $ 406,828 $ 390,723 4.1% Midwest Home 84 94 (10.6)% (10.3)% (12.3)% Dollars (32.8)% (19.6)% (26.3)% Avg. Price $ 144,179 (24.8)% $ 197,142 $ 220,030 (10.4)% $ 154,000 $ 183,470 (16.1)% Southeast Home 83 (17.0)% 76 96 (20.8)% 82 (39.3)% Dollars (22.2)% (24.1)% (43.8)% Avg. Price $ 228,494 (6.3)% $ 229,895 $ 239,917 (4.2)% $ 246,488 $ 266,444 (7.5)% Southwest Home 10.2% (5.5)% (4.0)% Dollars $ 111,760 14.3% $ 103,190 $ 103,109 0.1% 13.8% Avg. Price $ 224,418 3.7% $ 228,803 $ 216,161 5.8% $ 261,493 $ 220,564 18.6% West Home (34.5)% (43.7)% (42.1)% Dollars (51.9)% (45.8)% (48.2)% Avg. Price $ 237,376 (26.5)% $ 250,291 $ 259,941 (3.7)% $ 248,218 $ 277,189 (10.5)% Consolidated Total Home (12.9)% (16.6)% (29.5)% Dollars $ 281,929 (23.5)% $ 339,576 $ 414,579 (18.1)% $ 370,779 $ 559,553 (33.7)% Avg. Price $ 261,530 (12.2)% $ 282,040 $ 287,105 (1.8)% $ 296,861 $ 315,774 (6.0)% Unconsolidated Joint Ventures Home 61 29 110.3% 83 82 1.2% (8.8)% Dollars n/m (12.3)% (24.0)% Avg. Price $ 364,787 $ (294,862) n/m $ 428,120 $ 494,171 (13.4)% $ 462,841 $ 555,119 (16.6)% Total Home (10.1)% (15.7)% (27.8)% Dollars $ 304,181 (15.5)% $ 375,110 $ 455,101 (17.6)% $ 437,891 $ 647,816 (32.4)% Avg. Price $ 267,060 (6.0)% $ 291,461 $ 298,232 (2.3)% $ 314,126 $ 335,482 (6.4)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Twelve Months - 10/31/2010 Net Contracts(1) Deliveries Twelve Months Ended Twelve Months Ended Contract Backlog October 31, October 31, October 31, % Change % Change % Change Northeast Home (36.5)% (12.8)% (48.4)% Dollars (44.7)% (17.1)% $ 196,262 (51.9)% Avg. Price (12.9)% (5.0)% $ 399,843 $ 429,457 (6.9)% Mid-Atlantic Home (20.3)% (4.4)% (32.1)% Dollars (16.0)% (5.5)% $ 106,589 $ 150,819 (29.3)% Avg. Price 5.3% (1.1)% $ 406,828 $ 390,723 4.1% Midwest Home (15.4)% (15.6)% (12.3)% Dollars (24.5)% (22.0)% (26.3)% Avg. Price (10.8)% (7.6)% $ 154,000 $ 183,470 (16.1)% Southeast Home (28.2)% (21.5)% 82 (39.3)% Dollars (25.6)% (18.0)% (43.8)% Avg. Price 3.7% 4.4% $ 246,488 $ 266,444 (7.5)% Southwest Home (2.5)% (5.4)% (4.0)% Dollars 4.4% (4.1)% 13.8% Avg. Price 7.1% 1.3% $ 261,493 $ 220,564 18.6% West Home (35.7)% (23.7)% (42.1)% Dollars (34.3)% (23.7)% (48.2)% Avg. Price 2.1% (0.1)% $ 248,218 $ 277,189 (10.5)% Consolidated Total Home (19.5)% (11.8)% (29.5)% Dollars $ 1,117,792 $ 1,428,307 (21.7)% $ 1,327,499 $ 1,522,469 (12.8)% $ 370,779 $ 559,553 (33.7)% Avg. Price (2.7)% (1.1)% $ 296,861 $ 315,774 (6.0)% Unconsolidated Joint Ventures Home 37.8% (5.7)% (8.8)% Dollars 101.7% 9.9% (24.0)% Avg. Price 46.3% 16.5% $ 462,841 $ 555,119 (16.6)% Total Home (17.5)% (11.5)% (27.8)% Dollars $ 1,232,532 $ 1,485,193 (17.0)% $ 1,451,648 $ 1,635,485 (11.2)% $ 437,891 $ 647,816 (32.4)% Avg. Price 0.6% 0.3% $ 314,126 $ 335,482 (6.4)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts.
